Exhibit 10.4

SUPPLEMENT NO. 2 dated as of December 7, 2015 to the GUARANTY (the “Guaranty”)
dated as of March 4, 2011 (as amended and restated, supplemented or modified
from time to time), among NXP B.V. (the “Company”, each of the GUARANTORS
referred to therein, Barclays Bank PLC, as Administrative Agent (in such
capacity, the “Administrative Agent”) and MORGAN STANLEY SENIOR FUNDING, INC. as
Global Collateral Agent (in such capacity, the “Global Collateral Agent”) and
MIZUHO CORPORATE BANK, LTD. (as “Taiwan Collateral Agent”), in each case, for
the lenders (the “Lenders”) from time to time parties to the Credit Agreement
referred to below.

A. Reference is made to the Credit Agreement dated as of March 4, 2011 (as
amended and restated, supplemented or modified from time to time), among NXP
B.V. (the “Company), NXP Funding LLC (the “Co-Borrower”), the Lenders, Barclays
Capital (the investment banking division of Barclays Bank PLC) as sole lead
arranger and bookrunner, as sole lead arranger and bookrunner (in such
capacities, the “Lead Arranger” and “Bookrunner”), the Administrative Agent, the
Global Collateral Agent and the Taiwan Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty.

C. The Guarantors have entered into the Guaranty in order to induce the
Administrative Agent, the Sole Lead Arranger, the Sole Bookrunner, the Global
Collateral Agent, the Taiwan Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective Loan to the
Borrowers under the Credit Agreement and to induce one or more Lenders or
Affiliates of Lenders to enter into Hedge Agreements with any of the Borrowers.
Section 9.11 of the Credit Agreement and Section 20 of the Guaranty provide that
additional Subsidiaries of the Company may become Guarantors under the Guaranty
by execution and delivery of an instrument in the form of this Supplement No. 2.
Each undersigned Subsidiary (each a “New Guarantor”) is executing this
Supplement No. 2 in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Guaranty as consideration for Loans previously
made.

Accordingly, the Administrative Agent, the Global Collateral Agent and each New
Guarantor agrees as follows:

SECTION 1. In accordance with Section 20 of the Guaranty, on and from the date
of this Supplement No. 2 (the “Effective Date”) each New Guarantor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named therein as a Guarantor and each New Guarantor
hereby (a) agrees to all the terms and provisions of, and assumes all of the
liabilities and obligations under, the Guaranty applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects on and as of the date hereof. On and from the Effective Date
each reference to a Guarantor in the Guaranty shall be deemed to include each
New Guarantor. All of the provisions of the Guaranty are hereby incorporated
herein by reference. Each New Guarantor’s maximum liability under the Guaranty
and the other Credit Documents shall be as set forth in Section 8 of the
Guaranty.



--------------------------------------------------------------------------------

SECTION 2. Each New Guarantor represents and warrants to the Administrative
Agent and the other Guaranteed Parties that this Supplement No. 2 has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement No. 2 may be executed by one or more of the parties
to this Supplement No. 2 on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Supplement No. 2 signed by all the parties shall be lodged with
the Company and the Administrative Agent. If executed by more than one New
Guarantor, this Supplement No. 2 shall become effective as to each New Guarantor
when the Administrative Agent shall have received counterparts of this
Supplement No. 2 that, when taken together, bear the signatures of such New
Guarantor and the Administrative Agent.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 5. THIS SUPPLEMENT NO. 2 AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Supplement No. 2 that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Guaranty, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.3 of the Credit Agreement. All communications and
notices hereunder to each New Guarantor shall be given to it in care of the
Company at the Company’s address set forth in Section 13.3 of the Credit
Agreement.

SECTION 8. Each New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement No. 2, including
the fees, disbursements and other charges of counsel for the Administrative
Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Guarantor and the Administrative Agent have duly
executed this Supplement No. 2 to the Guaranty as of the day and year first
above written.

 

FREESCALE SEMICONDUCTOR, INC. By:  

/s/ Jean Scheuers

  Name:   Jean Scheuers   Title:   Authorized Signatory

 

[Signature page – Supplemental Guaranty]



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR HOLDINGS V, INC.

By:  

/s/ Jean Scheuers

  Name:   Jean Scheuers   Title:   Authorized Signatory

 

[Signature page – Supplemental Guaranty]



--------------------------------------------------------------------------------

SIGMATEL, LLC. By:  

/s/ Jean Scheuers

  Name:   Jean Scheuers   Title:   Authorized Signatory

 

[Signature page – Supplemental Guaranty]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.

  as Global Collateral Agent By:  

/s/ Reagan Phillipp

  Name:   Reagan Phillipp   Title:   Authorized Signatory

 

[Signature page – Supplemental Guaranty]